



Exhibit 10.2.2


AMENDMENT TO EMPLOYMENT AGREEMENT


This Amendment to the September 17, 1999 Employment Agreement (as amended from
time to time, the “Employment Agreement”) between East West Bancorp, Inc.
(“Company”) and Douglas Krause (“Employee”) is entered into as of this 1st day
of March, 2016 by and between Company and Employee.


The following terms and conditions of the Employment Agreement are hereby
modified:


1.
Section 3.1 (Term) of the Agreement is hereby modified in its entirety to read
as follows: This Agreement and employment under this Agreement shall terminate
on March 1, 2019 unless extended by Company.



2.
Except as expressly agreed to herein, the Employment Agreement between the
parties shall remain in force and effect.



 
EAST WEST BANCORP, INC.
 
/s/ GARY TEO
 
Gary Teo
 
Head of Human Resources
 
 
 
/s/ DOUGLAS P. KRAUSE
 
Employee: Douglas P. Krause

 





